DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 1/24/2022, is acknowledged. Claims 1 and 30 are amended. Claim 2 is canceled. Claim 25 remains withdrawn. Claims 1, 3 – 7, 17 – 24, and 26 – 30 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) and 35 USC 112(d) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claims 1, 5 – 7, 20 – 21, 23, 26, and 28 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0299817 (“Shimotsu”; cited in IDS of 07/25/2018 and of record) in view of US 2006/0103059 (“Crafton”; of record) and US 5265851 (“Beuret”; of record).
1, Shimotsu teaches a method for the heat treatment of a steel component directed specifically at individual zones of the component ([0017]), wherein in one or more first regions of the steel component a primarily austenitic structure can be set, from which, by quenching, a predominantly martensitic structure can be produced ([0017], L 21-22), and in one or more second regions a predominantly ferritic-pearlitic structure can be set ([0017], L 23), the method comprising: first heating the steel component to a temperature below the steel component’s Ac3 temperature ([0017], L 5-8), transferring the steel component to a handling station and cooling in the handling station the one or more second regions of the steel component within a first residence time to a final cooling temperature ([0021] – “cooling block”), and then delivering heat to the steel component in a second heating step, wherein the temperature of the one or more second regions increases again during a second residence time to a temperature below the Ac3 temperature ([0017], L 15-19) while the temperature of the one or more first regions is heated in the same second residence time to a temperature above the Ac3 temperature ([0017], L 15-19).
Shimotsu teaches that in some embodiments, the first heating step may be performed by an electric furnace, high-frequency induction heating, direct energization heating and others ([0022], L 3-6). The second heating step is preferably heated by direct-energization heating ([0022], L 8-10). Thus, it is clearly evident that Shimotsu teaches embodiments of the method wherein the first and second heating steps are completed in separate heating devices or furnaces (see [0022], L 10-14 – teaches that it is possible to use the same heating device, thus necessarily teaching the possibility of using separate heating devices as well). Further, it is noted that preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (MPEP 2123 II). Thus, although Shimotsu may teach that use of a single furnace/heating device is preferred, such a teaching does not constitute a teaching away from use 
It is noted that Shimotsu does not explicitly teach that the steel component is transferred from the first furnace to a handling station – that is, Shimotsu only explicitly provides an embodiment wherein the handling station is present within the first furnace, and as such the steel component is not transferred “from the first furnace” i.e. exiting the first furnace (see Fig. 1, #23-24).
Crafton teaches a method and system for heat treating and processing a metal workpiece ([0026]). Crafton teaches that the system includes a transfer conveyance system which transfers the workpiece from a furnace (Fig. 11, #410) to a quench station or unit (Fig. 11, #417), which may be located in an open area ([0087], L 1-6). The workpiece may then after cooling be moved to a second furnace (Fig. 11, #412).
The Examiner notes that substitution of a transfer system and quench/cooling station (i.e. “handling station”) which is located outside of a furnace such as that taught by Crafton for a cooling station (i.e. “handling station”) located within a furnace such as that taught by such as that taught by Shimotsu would have been obvious to one of ordinary skill in the art. Both substituted components and their functions are known in the art, and substitution of one for the other would have predictably resulted in a device which is capable of cooling the heated steel component (MPEP 2143 I B).
Shimotsu teaches that heating from the first heating step is suspended before the partial cooling step ([0017], L 7-8). Thus, as heating has been suspended, an ordinarily skilled artisan 
Additionally, as it has been established that in some embodiments Shimotsu teaches the use of separate heating devices for the first and second heating steps, the Examiner asserts that the steel component would necessarily lose at least a marginal amount of heat during transfer from the handling station to the second furnace regardless of the presence of spatial separation between the handling station and the second furnace, unless the second heating step occurs instantaneously after the end of the partial cooling step. As it has already been established that Shimotsu necessarily teaches some embodiments wherein translocation of the steel component between devices occurs, these embodiments could not instantaneously initiate one step after the termination of a previous step. There would be a transfer time, wherein heat loss would occur.
Further regarding the step of heating in the second furnace, it is noted that Shimotsu teaches that the one or more second regions of the steel component is previously cooled by an amount “ΔT” that is equal to the difference between a “non-quenching temperature”, i.e. the temperature of the entirety of the steel component prior to partial cooling of the one or more second regions, and a “quenching temperature”, i.e. the temperature of the one or more first regions after the second heating step ([0017], L 5-18). Fig. 5 of Shimotsu exemplifies this temperature distribution, and has been reproduced for convenience.

    PNG
    media_image1.png
    772
    778
    media_image1.png
    Greyscale

As shown in Fig. 5 of Shimotsu, it is clear that the temperature difference between the two regions of the steel component at the conclusion of the “second heating step” is less than the temperature difference between the two regions at the conclusion of the “partial cooling step”, which is equivalent to ΔT. If this were not the case, the lower temperature region would end at the “non-quenching temperature” at the conclusion of the “second heating step” and thus have a temperature difference again equivalent to ΔT. Thus, Shimotsu teaches that a temperature difference between the one or more first regions and the one or more second regions is decreased during the second heating step.
Even further, the Examiner notes that in an example, Shimotsu teaches that an initial 
It is noted that Shimotsu does not explicitly teach that heat is delivered to the steel component by thermal radiation in the second furnace.
Beuret teaches an installation for the heat treatment of successive batches of material (1: 41-55). Beuret teaches that the installation includes a removable-cover, high temperature furnace (1: 43-44; 5: 19-22). Further, Beuret teaches that due to the furnace’s opening being situated at the bottom of the bell, the temperature and the circulation of gases within the furnace are homogenous (5: 19-22). Even further, Beuret teaches that the setup of the furnace allows for temperature of the batch of materials to be increased rapidly by means of convection and radiation of the heat energy given off by the heating elements and thanks to the turbine for the forced circulation of the treatment gases (2: 41-46). It is noted that Shimotsu teaches that rapid temperature increase is an important aspect of the second heating step, in order to prevent temperature rise of the cooled non-strengthened part of the steel component due to an excessive length of the second heating step (Shimotsu: [0022], L 6-8; [0026], L 1-4).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Beuret into Shimotsu and utilize, for the second heating step, a removable-cover, high temperature furnace with an opening at the bottom of the bell of the furnace. Due to the furnace’s opening being situated at the bottom of the bell, the temperature and the circulation of gases within the furnace are homogenous, and the arrangement of the furnace allows for temperature of the steel 
Regarding claim 5, Shimotsu teaches that the cooling of the one or more second regions of the steel component takes place in the handling station within a first residence time via thermal conduction ([0021] – “an end surface of a cooling block contacts with the non-strengthened part of the steel plate”).
Regarding claim 6, Shimotsu teaches that the one or more second regions of the steel component are brought into contact with a die in the handling station within a first residence time for cooling ([0023] – “Part of the die used in the press forming may be as the cooling block in the partial cooling step”). An ordinarily skilled artisan would appreciate that the die taught by Shimotsu has a lower temperature than the second region or regions, as it is being used to cool the steel workpiece.
Regarding claim 7, Shimotsu teaches that in the second heating step, the steel component 
Applicant has not provided an explicit definition of the term “internal temperature” within the instant specification. Thus, by the broadest reasonable interpretation of the claim, the term “internal temperature” is taken to be any temperature within the furnace. Thus, as Shimotsu teaches that a portion of the steel component is heated to a temperature greater than the AC3 temperature, there must be a temperature within the furnace that is greater than the AC3 temperature of the steel furnace.
Regarding claim 20, Shimotsu teaches that cooling the one or more second regions comprises placing the one or more second regions in contact with a thermally- conducting solid material ([0021]).
Regarding claim 21, Shimotsu teaches that cooling the one or more second regions comprises placing the one or more second regions in contact with a die ([0023], L 9-11) and cooling the die ([0023], L 9-15).
Regarding claim 23, as previously discussed, Beuret teaches that due to the furnace’s opening being situated at the bottom of the bell, the temperature and the circulation of gases within the furnace are homogenous (5: 19-22). Thus, the method taught by Shimotsu in view of Beuret comprises heating the second furnace to a homogenous temperature.
Regarding claim 26, the Examiner notes that the particular embodiment of the method taught by Shimotsu utilizes a batch operation for heating the steel component in the first furnace (see Fig. 1 for example)
Regarding claim 28, Shimotsu teaches that the first region (i.e. the strengthened part) may enclose the second region (i.e. the non-strengthened part) ([0039], L 16-18; Fig. 4, #13, for 
Regarding claim 29, it is noted that Shimotsu does not explicitly teach that heating the steel component in the first furnace comprises heating the steel component in a continuous furnace.
Crafton teaches a method and system for heat treating and processing a metal workpiece ([0026]). Crafton teaches that initial heat treatment may be conducted on numerous workpieces (Fig. 11, #416) through use of a straight line or rotary heat treatment furnace (Fig. 11, #410).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Crafton and utilize a continuous straight line or rotary furnace for the first heating step. Such a furnace allows for heat treatment of numerous workpieces to be done at one time and in a continuous fashion. Further, it would have been obvious to an ordinarily skilled artisan to substitute the continuous heat treatment furnace taught by Crafton for the batch furnace found in an embodiment of Shimotsu. Both substituted components and their functions are known in the art, and substitution of one for the other would have predictably resulted in a device which is capable of heating the steel component (MPEP 2143 I B).

Regarding claim 30, Shimotsu teaches a method comprising heat treating a steel component that comprises a first region and a second region ([0017]), wherein the first region is one in which a primarily austenitic structure can be set and from which, by quenching, a predominantly martensitic structure can be produced ([0017], L 21-22), and wherein the second region is one in which a predominantly ferritic-pearlitic structure can be set ([0017], L 23), wherein heat treating the steel component comprises: in a first furnace, heating the steel component to a first temperature that is below the steel component's Ac3 temperature ([0017], L 5-8); carrying out a second cooling step, wherein the second cooling step, which is carried out in a handling station, comprises cooling 
Shimotsu teaches that in some embodiments, the first heating step may be performed by an electric furnace, high-frequency induction heating, direct energization heating and others ([0022], L 3-6). The second heating step is preferably heated by direct-energization heating ([0022], L 8-10). Thus, it is clearly evident that Shimotsu teaches embodiments of the method wherein the first and second heating steps are completed in separate heating devices or furnaces (see [0022], L 10-14 – teaches that it is possible to use the same heating device, thus necessarily teaching the possibility of using separate heating devices as well). Further, it is noted that preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (MPEP 2123 II). Thus, although Shimotsu may teach that use of a single furnace/heating device is preferred, such a teaching does not constitute a teaching away from use of two separate furnaces in the method. Even further, as Shimotsu teaches that when the same device is used for both heating steps, translocation of the steel component is avoided, an ordinarily skilled artisan would appreciate that when separate devices are used for the first and second heating steps, the steel component in at least some cases is transferred between the heating devices.
It is noted that Shimotsu does not explicitly teach that the steel component is transferred from the first furnace to a handling station – that is, Shimotsu only explicitly provides an embodiment wherein the handling station is present within the first furnace, and as such the steel component is not transferred “from the first furnace” i.e. exiting the first furnace (see Fig. 1, #23-24).

The Examiner notes that substitution of a transfer system and quench/cooling station (i.e. “handling station”) which is located outside of a furnace such as that taught by Crafton for a cooling station (i.e. “handling station”) located within a furnace such as that taught by such as that taught by Shimotsu would have been obvious to one of ordinary skill in the art. Both substituted components and their functions are known in the art, and substitution of one for the other would have predictably resulted in a device which is capable of cooling the heated steel component (MPEP 2143 I B).
Shimotsu teaches that heating from the first heating step is suspended before the partial cooling step ([0017], L 7-8). Thus, as heating has been suspended, an ordinarily skilled artisan would expect that some initial cooling, even if only a marginal amount, would occur prior to the partial cooling step. This initial cooling would certainly occur in the case that the handling station is separate from the first furnace, as occurs in the method taught by Shimotsu in view of Crafton. Further, such initial cooling corresponds to the “first cooling step” of the instant claim.
Additionally, as it has been established that in some embodiments Shimotsu teaches the use of separate heating devices for the first and second heating steps, the Examiner asserts that the steel component would necessarily lose at least a marginal amount of heat during transfer from the handling station to the second furnace regardless of the presence of spatial separation between the handling station and the second furnace, unless the second heating step occurs instantaneously after the end of the partial cooling step. As it has already been established that Shimotsu necessarily 
It is noted that Shimotsu does not explicitly teach that heat is delivered to the steel component by thermal radiation in the second furnace.
Beuret teaches an installation for the heat treatment of successive batches of material (1: 41-55). Beuret teaches that the installation includes a removable-cover, high temperature furnace (1: 43-44; 5: 19-22). Further, Beuret teaches that due to the furnace’s opening being situated at the bottom of the bell, the temperature and the circulation of gases within the furnace are homogenous (5: 19-22). Even further, Beuret teaches that the setup of the furnace allows for temperature of the batch of materials to be increased rapidly by means of convection and radiation of the heat energy given off by the heating elements and thanks to the turbine for the forced circulation of the treatment gases (2: 41-46). It is noted that Shimotsu teaches that rapid temperature increase is an important aspect of the second heating step, in order to prevent temperature rise of the cooled non-strengthened part of the steel component due to an excessive length of the second heating step (Shimotsu: [0022], L 6-8; [0026], L 1-4).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Beuret into Shimotsu and utilize, for the second heating step, a removable-cover, high temperature furnace with an opening at the bottom of the bell of the furnace. Due to the furnace’s opening being situated at the bottom of the bell, the temperature and the circulation of gases within the furnace are homogenous, and the arrangement of the furnace allows for temperature of the steel component to be increased rapidly by means of convection and radiation of the heat energy given off by the heating elements and thanks to the turbine for the forced circulation of the treatment .

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0299817 (“Shimotsu”; cited in IDS of 07/25/2018 and of record) in view of US 2006/0103059 (“Crafton”; of record) and US 5265851 (“Beuret”; of record) as applied to claim 1, and further in view of US 2004/0060623 (“Boke”; of record).
Regarding claim 3, Shimotsu does not explicitly teach that the one or more second regions of the steel component are blown with a gaseous fluid in the handling station within a residence time for cooling.
Boke teaches a method for making hardened metal parts ([0001]). Boke teaches that the method comprises a step of cooling a first region of a workpiece ([0014]-[0017]) while maintaining a second region at a raised temperature ([0018]). Further, Boke teaches that the first region is cooled with a cooling medium dispensed from nozzles conforming to the geometry of the first regions of the workpiece, and that the cooling medium is preferably an air stream ([0026], L 2-6). 
It would have been obvious to an ordinarily skilled artisan to incorporate the cooling mechanism taught by Boke into the partial cooling step taught by Shimotsu. The use of a cooling medium such as an air stream discharged from nozzles ensures the reproducibility of the rapid cooling process.
Regarding claim 18, Shimotsu does not explicitly teach that cooling the one or more second regions comprises blowing a gas towards the one or more second regions, wherein blowing the gas comprises passing the gas through a nozzle.
Boke teaches a method for making hardened metal parts ([0001]). Boke teaches that the method comprises a step of cooling a first region of a workpiece ([0014]-[0017]) while maintaining a second region at a raised temperature ([0018]). Further, Boke teaches that the first region is cooled with a cooling medium dispensed from nozzles conforming to the geometry of the first regions of the workpiece, and that the cooling medium is preferably an air stream ([0026], L 2-6). Moreover, Boke teaches that the workpiece is cooled in this way in order to ensure reproducibility of the rapid cooling process ([0026], L 1-2).
It would have been obvious to an ordinarily skilled artisan to incorporate the cooling mechanism taught by Boke into the partial cooling step taught by Shimotsu. The use of a cooling medium such as an air stream discharged from nozzles ensures the reproducibility of the rapid cooling process.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0299817 (“Shimotsu”; cited in IDS of 07/25/2018 and of record) in view of US .
Regarding claim 4, neither Shimotsu nor Boke explicitly teach that the gaseous fluid contains water.
Lainati teaches a method for thermally treating workpieces such as rails ([0001]). Lainati teaches that when cooling the rail, a cooling medium is sprayed onto the surfaces to be cooled ([0019]). Moreover, Lainati teaches that the cooling medium to be sprayed onto the workpiece may be water, air, or a mixture of water and air ([0066]).
 It would have been obvious to an ordinarily skilled artisan to substitute the cooling medium taught by Boke (air) for the cooling medium taught by Lainati (a mixture of water and air). Both cooling media are well known in the prior art, they have the same function as cooling media, and substituting one for the other would predictably result in cooling of the workpiece in the same manner as before (MPEP 2143 I B).
Regarding claim 19, Shimotsu does not explicitly teach that cooling the one or more second regions comprises blowing, towards the one or more second regions, a gas, wherein blowing includes blowing through a nozzle.
Boke teaches a method for making hardened metal parts ([0001]). Boke teaches that the method comprises a step of cooling a first region of a workpiece ([0014]-[0017]) while maintaining a second region at a raised temperature ([0018]). Further, Boke teaches that the first region is cooled with a cooling medium dispensed from nozzles conforming to the geometry of the first regions of the workpiece, and that the cooling medium is preferably an air stream ([0026], L 2-6). Moreover, Boke teaches that the workpiece is cooled in this way in order to ensure reproducibility 
It would have been obvious to an ordinarily skilled artisan to incorporate the cooling mechanism taught by Boke into the partial cooling step taught by Shimotsu. The use of a cooling medium such as an air stream discharged from nozzles ensures the reproducibility of the rapid cooling process.
Neither Shimotsu nor Boke teaches that water is added to the gas which is blown through nozzles to cool the one or more second regions.
Lainati teaches a method for thermally treating workpieces such as rails ([0001]). Lainati teaches that when cooling the rail, a cooling medium is sprayed onto the surfaces to be cooled ([0019]). Moreover, Lainati teaches that the cooling medium to be sprayed onto the workpiece may be water, air, or a mixture of water and air ([0066]).
 It would have been obvious to an ordinarily skilled artisan to substitute the cooling medium taught by Boke (air) for the cooling medium taught by Lainati (a mixture of water and air). Both cooling media are well known in the prior art, they have the same function as cooling media, and substituting one for the other would predictably result in cooling of the workpiece in the same manner as before (MPEP 2143 I B).

Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0299817 (“Shimotsu”; cited in IDS of 07/25/2018 and of record) in view of US 2006/0103059 (“Crafton”; of record) and US 5265851 (“Beuret”; of record) as applied to claim 1, and further in view of CN 203653621 (“Lai”; English machine translation provided with the correspondence mailed 1/14/2021 cited herein).
Regarding claim 17, Shimotsu does not explicitly teach that transferring the steel 
Lai teaches a vacuum high pressure gas quenching furnace ([0002]). Lai teaches that the quenching furnace is used to cool important parts of various steels ([0004], L 1-2). Further, Lai teaches that the quenching furnace includes heat insulating walls, through which cold air nozzles are mounted ([0004], L 8-10; Fig. 3, #2). The cold air nozzles are also outfitted with a multi-layer reflective screen, to reflect heat radiated from the furnace ([0009], L 2-4; Fig. 3, #6). Additionally, Lai teaches that such an arrangement allows for a workpiece to be strongly cooled ([0004], L 9-10), and with the addition of the reflective screen, not only ensures the entry of cold air, but also effectively reduces the heat loss and greatly improves the overall thermal efficiency of the vacuum gas quenching furnace ([0009], L 6-8).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Lai into Shimotsu and use the vacuum high pressure gas quenching furnace taught by Lai as the handling station for partially cooling the steel component. The vacuum high pressure gas quenching furnace, comprising heat insulating walls as well as gas nozzles and reflective screen, ensures the entry of cold air, but also effectively reduces the heat loss and greatly improves the overall thermal efficiency of the vacuum gas quenching furnace, while allowing for a workpiece to be strongly cooled.
	Regarding claim 24, Shimotsu does not explicitly teach that cooling the one or more second regions of the steel component in the handling station comprises causing heat energy to be reflected from heat reflectors that are within the handling station.
Lai teaches a vacuum high pressure gas quenching furnace ([0002]). Lai teaches that the quenching furnace is used to cool important parts of various steels ([0004], L 1-2). Further, Lai 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Lai into Shimotsu and use the vacuum high pressure gas quenching furnace taught by Lai as the handling station for partially cooling the steel component. The vacuum high pressure gas quenching furnace, comprising heat reflecting screens, ensures the entry of cold air, but also effectively reduces the heat loss and greatly improves the overall thermal efficiency of the vacuum gas quenching furnace, while allowing for a workpiece to be strongly cooled.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0299817 (“Shimotsu”; cited in IDS of 07/25/2018 and of record) in view of US 2006/0103059 (“Crafton”; of record) and US 5265851 (“Beuret”; of record) as applied to claim 1, and further in view of US 2009/0200713 (“Koeck”; of record).
Regarding claim 22, Shimotsu does not explicitly teach within the handling station, using a positioning device to position individual regions in the handling station.
Koeck teaches a system for hardening steel rails ([0003]). Koeck teaches that the system includes both a manipulation gripper ([0012]-[0014]) and at least one positioning device ([0012]-[0014]), which may both be used to correctly align, position, and deposit the steel rails onto a 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Koeck into Shimotsu and utilize a manipulation gripper and positioning device to correctly align, position, and deposit steel components within the handling station. Aside from assisting in positioning the steel components in the desired manner, by using the manipulation gripper and/or positioning device, no or minimal bending moments are produced during the fixing or securing of the steel component, and the steel component is retained with high precision even when great forces are involved, for example such as those that occur during a cooling phase of the steel component.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0299817 (“Shimotsu”; cited in IDS of 07/25/2018 and of record) in view of US 2006/0103059 (“Crafton”; of record) and US 5265851 (“Beuret”; of record) as applied to claim 1, and further in view of WO 2015/061281 (“Steinebach”; of record).
Regarding claim 27, Shimotsu does not explicitly teach selecting the first and second residence times based at least in part on the steel component’s length.
Steinebach teaches a method for manufacturing a hot formed part such as an automotive body component ([0002]). Steinebach teaches that in a heating step, a blank is heated or annealed for a period of time causing an austenite microstructure to form throughout the steel material 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Steinebach and vary the duration/residence time of heating steps based on dimensions, such as length, of the treated steel component. It is recognized in the art that adjustment of heat treatment parameters including duration based on workpiece properties including dimensions and composition are necessary to achieve the intended effect of such heat treatment steps.

Response to Arguments
Applicant’s remarks filed 1/24/2022 are acknowledged and have been fully considered. Applicant has argued that the prior art combination of Shimotsu, Crafton, and Beuret does not disclose the newly added limitation present in amended claim 1 that “a temperature above the Ac3 temperature is set in a furnace chamber of the second furnace such that in the second furnace, heat is delivered to the steel component by thermal radiation so that a temperature difference between the one or more first regions and the one or more second regions is decreased”. The Examiner finds this argument to be unpersuasive.
	As discussed in the rejection of claim 1, [0017], [0054]-[0055], and Fig. 5 of Shimotsu each support the Examiner’s position that the above listed claim requirement is met by Shimotsu, with respect to the decrease in temperature difference between the one or more first regions and the one or more second regions of the steel component.

	Applicant argues that Fig. 1 of Shimotsu indicates that the temperatures of the first and second regions rise parallel to each other in the second heating step. The Examiner notes that fig. 1 of Shimotsu is drawn to an embodiment of a heating device which may be used in the taught method, and does not provide any information with respect to the temperatures of the first and second regions during the second heating step. It is believed that Applicant is referring to Fig. 5 of Shimotsu. However, the Examiner notes that Fig. 5 of Shimotsu indicates that the temperatures of the first and second regions rise in a non-parallel fashion, contrary to Applicant’s allegation, and supportive of the Examiner’s position that the prior art meets the requirements of the claim.
	Applicant argues further that the “temperature retaining step” taught by Shimotsu should not be considered with respect to the newly added features of amended independent claim 1, as this “temperature retaining step” as taught by Shimotsu is conducted only in case of a delay in operation. The Examiner notes that Shimotsu as modified by Crafton and Beuret satisfies the limitations of the instant claim, regardless of the aforementioned “temperature retaining step”. Thus, Applicant’s argument is moot.

The Examiner notes that a stated motivation which would have led one of ordinary skill to modify a prior art reference to arrive at the claimed invention is only one possible rationale which may support a conclusion of obviousness (MPEP 2143 I G). Thus, the fact that Beuret does not provide an explicit motivation as Applicant alleges does not persuade the Examiner that the combination of Beuret and Shimotsu is improper. 
Further, the Examiner notes that substitution of a direct energization heating device such as that taught by Shimotsu for a furnace which achieves heating by means of convection and radiation such as that taught by Beuret would have been obvious to one of ordinary skill in the art. Both substituted components and their functions are known in the art, and substitution of one for the other would have predictably resulted in a device which is capable of rapidly increasing temperature of the treated steel component (MPEP 2143 I B). The Examiner notes that simple substitution of one known element for another to obtain predictable results is an exemplary rationale which may support a conclusion of obviousness.
Even further, as stated in the rejection, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Beuret into Shimotsu and utilize, for the second heating step, a removable-cover, high temperature furnace with an opening at the bottom of the bell of the furnace. Due to the furnace’s opening being situated at the bottom of the bell, the temperature and the circulation of gases within the furnace are homogenous, and the arrangement of the furnace 
Lastly, the Examiner notes that preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (MPEP 2123 II). Thus, although Shimotsu may teach that the use of a direct energization heating device for the second heating step is preferred, such a teaching does not constitute a teaching away from other heating methods and devices for the second heating step. The disclosure of desirable alternatives to the claimed method in the prior art does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed solution, in the case that the prior art does not criticize, discredit, or otherwise discourage the solution claimed (MPEP 2143.01 I). The Examiner notes that Shimotsu never criticizes, discredits, or otherwise discourages heating methods other than direct energization heating for the second heating step. Rather, Shimotsu simply teaches that direct energization is desirably employed for the second heating step to shorten the length of the step ([0022], L 6-10). Thus, if another prior art reference, such as Beuret, touted benefits purporting to rapid temperature increase by utilizing a disclosed furnace, an ordinarily skilled artisan would have been motivated to incorporate such a furnace in the method of Shimotsu.
	Applicant argues further that the combination of Shimotsu and Crafton is improper, as it is alleged that it is unclear how or why Crafton should motivate a person having ordinary skill in the art to modify Shimotsu’s system. Applicant argues that the Examiner has failed to demonstrate any motivation in either reference to combine these teachings, and alleges that impermissible 
The Examiner notes that a stated motivation which would have led one of ordinary skill to modify a prior art reference to arrive at the claimed invention is only one possible rationale which may support a conclusion of obviousness (MPEP 2143 I G). Thus, the fact that Crafton does not provide an explicit motivation as Applicant alleges does not persuade the Examiner that the combination of Crafton and Shimotsu is improper. 
The Examiner notes that substitution of a transfer system and quench/cooling station (i.e. “handling station”) which is located outside of a furnace such as that taught by Crafton for a cooling station (i.e. “handling station”) located within a furnace such as that taught by such as that taught by Shimotsu would have been obvious to one of ordinary skill in the art. Both substituted components and their functions are known in the art, and substitution of one for the other would have predictably resulted in a device which is capable of cooling the heated steel component (MPEP 2143 I B). The Examiner notes that simple substitution of one known element for another to obtain predictable results is an exemplary rationale which may support a conclusion of obviousness.
Further, with respect to Applicant’s allegation of the Examiner’s use of impermissible hindsight as motive to combine Shimotsu and Crafton, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735